Gtleillan, C. J.
The objection to the evidence offered by plaintiff, on the ground that the complaint as amended does not state a cause of action, cannot be considered, because the amendment which was made on the trial is not set out in the record, so that we can see what the amended complaint was.
Upon the issues of performance by plaintiff of the contract on his part until it was terminated by defendant, of plaintiff’s readiness to continue such performance until the contract might be terminated as provided by its terms, of abandonment of it by defendant, and of his justification for such abandonment, and as to the damages to be allowed, the evidence was of such a character that the verdict of the jury must be final.
Order affirmed.